Opinion issued May
26, 2011

 
 
 
 
 
 
In
The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-11-00220-CR
____________
 




BRUCE EGRIM JOSEPH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 
On Appeal from the 268th
District Court
Fort Bend County, Texas
Trial Court Cause No. 05DCR043408A
 
 

MEMORANDUM
OPINION




          We
dismiss this appeal for lack of jurisdiction. 
Appellant Bruce Egrim Joseph purports to appeal the trial court’s denial
of Joseph’s request for a court of inquiry pursuant to Article 52.01 of the
Texas Code of Criminal Procedure.  See Tex. Code Crim. P. Ann. Art. 52.01, et. seq. (Vernon 2009).  Chapter 52, however, does not provide for an
appeal from an order denying a court of inquiry.  See id;
see also In re Court of Inquiry, 148 S.W.3d 554, 555 (Tex. App.—El Paso
2004, no pet.) (holding that court of appeals lacks jurisdiction over court of
inquiry denial).  A party may appeal only
that which the Legislature has authorized. 
Olowosuko v. State, 826 S.W.2d
940, 941 (Tex. (Tex. Crim. App. 1992). 
Because the Legislature has not authorized an appeal from a court of
inquiry, we hold that we lack jurisdiction over the appeal.  We, therefore, dismiss the appeal for lack of
jurisdiction.
All pending motions are dismissed as
moot.
PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.
 
Do not publish. 
Tex. R. App. P. 47.2(b).